Title: From Benjamin Franklin to Grace Williams, 5 March 1771
From: Franklin, Benjamin
To: Williams, Grace

Dear Cousin,
London, 5 March, 1771.
I received your kind letter by your sons. They are, I assure you, exceeding welcome to me; and they behave with so much prudence, that no two young men could possibly less need the advice you would have me give them. Josiah is very happily employed in his musical pursuits. And as you hinted to me, that it would be agreeable to you, if I employed Jonathan in writing, I requested him to put my accounts in order, which had been much neglected. He undertook it with the utmost cheerfulness and readiness, and executed it with the greatest diligence, making me a complete new set of books, fairly written out and settled in a mercantile manner, which is a great satisfaction to me, and a very considerable service. I mention this, that you may not be in the least uneasy from an apprehension of their visit being burthensome to me; it being, I assure you, quite the contrary.
It has been wonderful to me to see a young man from America, in a place so full of various amusements as London is, as attentive to business, as diligent in it, and keeping as close at home till it was finished, as if it had been for his own profit; and as if he had been at the public diversions so often, as to be tired of them.
I pray God to keep and preserve you, and give you again, in due time, a happy sight of these valuable sons; being Your affectionate uncle,
B. Franklin.
